Exhibit 10.8.3
 
THIRD AMENDMENT TO OFFICE LEASE
 
THIS THIRD AMENDMENT (this “Amendment”) is entered into as of Jan. 10th, 2012,
by and between MS LPC MALIBU PROPERTY HOLDINGS, LLC, a Delaware limited
liability company (“Landlord”), and IXIA, a California corporation (“Tenant”).
 
Recitals
 
A.           Landlord and Tenant entered into that certain Office Lease dated as
of September 14, 2007 (the “Initial Lease”), as amended by that certain
Amendment to Office Lease dated as of February 11, 2010 (the “First Amendment”),
and as further amended by that certain Second Amendment to Office Lease dated as
of November 15, 2010 (the “Second  Amendment”, and together with the Initial
Lease and the First Amendment, the “Lease”), pursuant to which Tenant leased
from Landlord approximately 84,124 rentable square feet of space in three
buildings located at 26601, 26701 and 26677 West Agoura Road, Calabasas, CA (the
“Original Premises”), plus approximately 1,767 rentable square feet of space
which is a portion of Suite B100 on the first floor of Building “B” within the
Project, located at 26707 West Agoura Road and leased pursuant to the Second
Amendment (the “Expansion Premises,” and together with the Original Premises,
the “Premises”), which are part of an office project known as “Corporate Center
– Calabasas” (the “Project”).
 
B.           Tenant has requested an extension of the “Expansion Term” (as
defined in the Second Amendment) relating to the Expansion Premises (the
“Expansion Term”), and Landlord has agreed to allow such extension, on the terms
and conditions set forth in this Amendment.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are acknowledged, Landlord and
Tenant agree as follows:
 
1.           Extension of Expansion Term. The Expansion Term relating to the
Expansion Premises is hereby extended for an additional twelve (12) month
period, commencing on June 1, 2012, and expiring (unless terminated earlier in
accordance with the provisions of the Lease) on May 31, 2013 (the “Extension
Term”).
 
2.           Condition of Expansion Premises. Tenant agrees that Landlord shall
not be obligated to provide or pay for any improvements, work or services
relating to any improvement, remodeling or refurbishment of the ‘Expansion
Premises, and Tenant shall continue to occupy the Expansion Premises in their
“AS IS” condition as of the commencement of the Extension Term.
 
3.           Rent. Rent for the Expansion Premises shall continue at the rate in
effect immediately prior to the commencement of the Extension Term.
 
4.           Elimination of Right to Relocate. Landlord agrees that from and
after the date of this Amendment, Landlord shall no longer have the right to
relocate the Expansion Premises as stated in Section 11 of the Second Amendment,
and Section 11 of the Second Amendment is hereby deleted in its entirety.
 
 

  1   THIRD AMENDMENT TO LEASE

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.8.3
 
5.           New Suite Number for Expansion Premises. Without in any way
altering the location, size or configuration of the Expansion Premises,
effective as of the date hereof, the Expansion Premises shall be known as “Suite
B101.”
 
6.           Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment, and that they know of no real estate broker or
agent who is entitled to a commission in connection with this Amendment,
excepting only CB Richard Ellis (the “Brokers”), who will be paid a brokerage
fee pursuant to a separate signed agreement. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments and costs and
expenses (including, without limitation, reasonable attorneys’ fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of the indemnifying party’s dealings with any real estate broker or
agent other than the Broker.
 
7.           Incorporation of Second Amendment. Except as expressly stated in
this Amendment, all of the terms, conditions and covenants of the Second
Amendment (including the terms, conditions and covenants of the Lease that were
incorporated into the Second Amendment) shall continue to apply to Tenant’s use
of the Expansion Premises.
 
8.           Counterparts. This Amendment may be executed in multiple
counterparts, each of which is to be deemed an original for all purposes, but
all of which together shall constitute one and the same instrument.
 
9.           Ratification of Lease. This Amendment shall have no effect on the
Original Premises or the Lease as it applies to the Original Premises. Except as
expressly stated in this Amendment, the Lease remains in full force and effect
without modification.
 


 
SIGNATURES APPEAR ON THE FOLLOWING PAGE
 
 

  2   THIRD AMENDMENT TO LEASE

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.8.3
 
IN WITNESS WHEREOF, Tenant and Landlord have caused this Amendment to be
executed by their duly authorized representatives as of the date set forth
above.
 
 
 
MS LPC MALIBU PROPERTY HOLDINGS,
LLC, a Delaware limited liability company




By:         /s/ David Binswanger                                      
                                                                        
Name:    David Binswanger                                            
                                                                        
Title:      Vice President                                                     
                                                                       


IXIA, a California corporation


By:         /s/ Ronald W. Buckly                                       
                                                                        
Name:    Ronald W. Buckly                                            
                                                                        
Title:      Sr. V.P. and General Counsel                                      
 
 
 
 
 

  3   THIRD AMENDMENT TO LEASE

                                                             